Citation Nr: 1535373	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-15 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to February 1974.

This case comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran began to experience symptoms of recurrent tinnitus in service, which have continued to the present day.


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  

The Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  However, tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report that he has tinnitus, and has that he has had tinnitus since his period of active service.  The Board finds the Veteran's statements that he has had tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As such, resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for recurrent tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.





REMAND

The Veteran's statements and personnel records, which document his service in Vietnam, demonstrate his exposure to acoustic trauma in service.  Indeed, such trauma was conceded for the purpose of a February 2008 VA examination.  After reviewing the Veteran's claims file, the February 2008 VA examiner found that it is less likely than not that hearing loss is the result of acoustic trauma in service.  What follows is the complete rationale the examiner provided to explain her opinion.  "Hearing loss: [The] last exam done in service dated March 31, 1971 documents normal hearing sensitivity bilaterally from 500-4000Hz.  There is no hearing testing done on discharge exam."

"An adequate 'medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.'"  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008)).  With respect to bilateral hearing loss, the examiner's opinion fails to provide a reasoned, medical explanation.  The examination report showing normal hearing in March 1971 does not explain the examiner's unfavorable opinion because the Veteran continued to serve until February of 1974.  And the absence of hearing test records at the time of his discharge from the Army is not the same as evidence of normal hearing at the time of discharge.  Even if it were, service connection may be granted for sensorineural hearing loss if the disability became manifest to a degree of 10 percent or more within one year from the date of a Veteran's separation from service, "even though there is no evidence of such disease during the period of service." 38 C.F.R. § 3.307(a) (2014).  See 38 C.F.R. § 3.309(a) (2014) (organic diseases of the nervous system are "chronic diseases" for the purposes of presumptive service connection under 38 C.F.R. § 3.307); VA Adjudication Manual, M21-1, III.iv.4.B.12.a (June 5, 2012) (Sensorineural hearing loss is considered an organic disease of the nervous system under VA policy).    

Because the unfavorable nexus opinion is inadequate, the Veteran's hearing loss claim must be remanded to obtain a new opinion.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's hearing.  If the examiner determines that an additional examination of the Veteran would be helpful, one is to be arranged.  The entire claims file, including this REMAND, must be provided for review.  Any clinically indicated consultation and/or testing must be accomplished.  

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is requested to opine as to whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current hearing loss had its onset in or is otherwise etiologically related to service, to include in-service acoustic trauma.  

The examiner is instructed that any opinion may not be based solely on normal hearing at service separation without detailed explanation.  

A full and complete rationale must be provided for all opinions expressed.

2. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


